FILED
                              NOT FOR PUBLICATION                           SEP 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANA ESTHER MORALES-DE                             No. 11-72071
LOZANO,
                                                  Agency No. A099-535-077
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Ana Esther Morales-De Lozano, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision denying her application for asylum.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Singh v. Holder, 656 F.3d 1047, 1051 (9th Cir. 2011), and we deny the petition for

review.

      Morales-De Lozano contends that extraordinary circumstances excused the

untimely filing of her asylum application. Even if she established extraordinary

circumstances, the record does not compel the conclusion that she filed her asylum

application within a reasonable period after the Department of Homeland Security

filed the Notice to Appear with the immigration court. See Husyev v. Mukasey,

528 F.3d 1172, 1181-82 (9th Cir. 2008). Accordingly, Morales-De Lozano’s

asylum claim fails.

      PETITION FOR REVIEW DENIED.




                                         2                                   11-72071